                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6    EPIFANIA NACNAC,

                                   7                    Plaintiff,                          Case No.    CV-17-6415 JSC

                                   8             v.
                                                                                            ORDER RE DISPUTE ABOUT
                                   9     UNITED STATES OF AMERICA,                          QUALITY ASSURANCE DOCUMENTS

                                  10                    Defendant.                          Re: Dkt. No. 27

                                  11

                                  12
Northern District of California
 United States District Court




                                              The Court is in receipt of a discovery dispute joint letter brief from the parties. (Dkt. No.
                                  13
                                       27.) Defendant claims it inadvertently produced absolutely privileged quality assurance records
                                  14
                                       and seeks an order requiring Plaintiff to return the documents. Plaintiff contends the documents
                                  15
                                       are not quality assurance documents, but instead comprise an incident report which Defendant
                                  16
                                       knowingly and intentionally produced. The Court previously ordered Defendant to produce the
                                  17
                                       documents for in camera review, which it did on November 14, 2018.
                                  18
                                              After having reviewed the documents, the Court finds that all are “[m]edical quality
                                  19
                                       assurance records created by or for the Department of Defense as part of a medical quality
                                  20
                                       assurance program” and thus fall within 10 U.S.C. § 1102. As a result, such documents are
                                  21
                                       confidential and privileged and may not be disclosed except in certain limited circumstances, none
                                  22
                                       of which apply here. Thus, Defendant’s employee erred in providing the documents to Plaintiff.
                                  23          Plaintiff’s contention that Defendant waived the privilege is unpersuasive in light of the
                                  24   statute’s mandatory and unequivocal language. Nonetheless, the Court agrees that Defendant
                                  25   unreasonably delayed in clawing the documents back and that if discovery had closed Plaintiff
                                  26   would be prejudiced by that delay. At the parties’ request, however, the Court has extended the
                                  27   fact discovery cut off. Defendant shall cooperate with Plaintiff to ensure she obtains the necessary
                                  28   discovery in light of Defendant’s claw back of documents it intentionally provided to Plaintiff.
                                   1         This Order disposes of Docket No. 27.

                                   2         IT IS SO ORDERED.

                                   3   Dated: November 20, 2018

                                   4
                                                                                         JACQUELINE SCOTT CORLEY
                                   5                                                     United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
